        Case 1:21-cv-01068-AWI-BAM Document 62 Filed 08/02/21 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                                       EASTERN DISTRICT OF CALIFORNIA
10
11    MARK FREGIA,                                       Case No. 1:21-cv-01068-AWI-BAM (PC)
12                        Plaintiff,                     ORDER REFERRING CASE TO POST-
                                                         SCREENING ADR AND STAYING CASE
13            v.
14                                                       Hearing:    Settlement Conference
      MIRANDA, et al.,                                   Date:       October 29, 2021
15                                                       Time:       9:30 a.m.
                          Defendants.
                                                         Judge:      Stanley A. Boone
16                                                       Location:   via Zoom Videoconference
17
18          Plaintiff Mark Fregia (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   in this civil rights action pursuant to 42 U.S.C. § 1983. Defendants Savage and Ridge have answered
20   the complaint. (ECF Nos. 28, 61.)
21          Because it takes years to get to trial, the Court has identified this case as an appropriate case
22   for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases
23   more expeditiously and less expensively. No claims, defenses, or objections shall be waived by the
24   parties’ participation. In appropriate cases, defense counsel from the California State Attorney
25   General’s Office has agreed to participate in these early settlements.
26          Plaintiff has stated a cognizable civil rights claim. But, stating a cognizable claim does not
27   mean Plaintiff will prevail at trial. Thus, the Court stays this action to allow the parties to investigate
28   Plaintiff’s claims, meet and confer, and then participate in a settlement conference.

                                                          1
         Case 1:21-cv-01068-AWI-BAM Document 62 Filed 08/02/21 Page 2 of 4



1            Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a video

2    settlement conference, via the Zoom videoconferencing application, on October 29, 2021, at 9:30

3    a.m. The Court will issue any necessary transportation order in due course.

4            Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-

5    5672 or mhernandez@caed.uscourts.gov for the video and dial-in information, including any

6    necessary passcodes, for all parties. Counsel for Defendants is also required to arrange for Plaintiff’s

7    participation by contacting the Litigation Coordinator at the institution where Plaintiff is housed and

8    providing the necessary Zoom contact information.

9            In issuing this order, there is a presumption that this case will proceed to a settlement

10   conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

11   conferring with others, defense counsel in good faith finds that a settlement conference would be a

12   waste of resources, defense counsel may move to opt out of this early settlement conference. A

13   written notice to opt out must be filed within thirty (30) days of the date of the issuance of this order.

14           The parties shall each submit to Judge Boone a confidential settlement conference statement,

15   as described below, to arrive at least seven days (one week) prior to the conference.

16           The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

17   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

18   restitution obligation is, but what the value of the case itself is to each side, irrespective of any

19   outstanding restitution obligation.

20           In accordance with the above, IT IS HEREBY ORDERED that:

21       1. This action is STAYED to allow the parties an opportunity to settle their dispute before the

22           discovery process begins. Except as provided herein or by subsequent court order, no other

23           pleadings or other documents may be filed in this case during the stay of this action. The

24           parties shall not engage in formal discovery, but may engage in informal discovery to prepare

25           for the settlement conference.

26
27
     1
       If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order or
28   issue one forthwith.
                                                           2
         Case 1:21-cv-01068-AWI-BAM Document 62 Filed 08/02/21 Page 3 of 4



1        2. This case is set for a video settlement conference, via the Zoom videoconferencing

2           application, before Magistrate Judge Stanley A. Boone on October 29, 2021, at 9:30 a.m.

3        3. A representative with full and unlimited authority to negotiate and enter into a binding

4           settlement shall attend via the Zoom videoconferencing application.2

5        4. Those in attendance must be prepared to discuss the claims, defenses and damages. The failure

6           or refusal of any counsel, party or authorized person subject to this order to appear in person

7           may result in the cancellation of the conference and the imposition of sanctions. The manner

8           and timing of Plaintiff’s transportation to and from the conference is within the discretion of

9           CDCR.

10       5. Defendants shall provide a confidential settlement statement to the following email address:

11          saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement to

12          U.S. District Court, 2500 Tulare Street, Fresno, California 93721, “Attention: Magistrate

13          Judge Stanley A. Boone.” The envelope shall be marked “Confidential Settlement

14          Statement.” Settlement statements shall arrive no later than October 22, 2021. Parties shall

15          also file a Notice of Submission of Confidential Settlement Statement (See Local Rule 270(d)).

16          Settlement statements should not be filed with the Clerk of the Court nor served on any

17          other party. Settlement statements shall be clearly marked “Confidential” with the date and

18          time of the settlement conference indicated prominently thereon.

19       6. The confidential settlement statement shall be no longer than five pages in length, typed or

20          neatly printed, and include the following:

21              a. A brief statement of the facts of the case.

22              b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

23                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

24                  prevailing on the claims and defenses; and a description of the major issues in dispute.

25              c. An estimate of the cost and time to be expended for further discovery, pretrial, and trial.

26
27
     2
      In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the Court
28   may issue an order at a later date requiring the parties to appear in person.
                                                         3
       Case 1:21-cv-01068-AWI-BAM Document 62 Filed 08/02/21 Page 4 of 4



1               d. The party’s position on settlement, including present demands and offers and a history

2                  of past settlement discussions, offers, and demands.

3               e. A brief statement of each party’s expectations and goals for the settlement conference,

4                  including how much a party is willing to accept and/or willing to pay.

5               f. If parties intend to discuss the joint settlement of any other actions or claims not in this

6                  suit, give a brief description of each action or claim as set forth above, including case

7                  number(s) if applicable.

8      7. If a settlement is reached at any point during the stay of this action, the parties shall file a

9         Notice of Settlement in accordance with Local Rule 160.

10     8. If defense counsel wishes to “opt-out” of this settlement for the reasons stated above, counsel

11        must do so within thirty (30) days of this order by filing a “Notice of Opt-Out and Request to

12        Vacate Settlement Conference.”

13     9. If defense counsel does not wish to opt-out, defense counsel shall contact the Litigation

14        Coordinator at the institution where Plaintiff is housed to determine whether the institution can

15        accommodate a Zoom video appearance by Plaintiff at this date and time.

16     10. The parties remain obligated to keep the Court informed of their current address at all times

17        during the stay and while the action is pending. Any change of address must be reported

18        promptly to the Court in a separate document captioned for this case and entitled “Notice of

19        Change of Address.” See Local Rule 182(f).

20     11. A failure to follow these procedures may result in the imposition of sanctions by the

21        court.

22
23   IT IS SO ORDERED.

24
       Dated:      August 2, 2021                              /s/ Barbara   A. McAuliffe             _
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                         4
